DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/19/2022 has been entered.
	
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 04/19/2022.
Claims 1-6, 8 and 10-15 are pending in the application. Claims 1, 5-6 and 11 are currently amended. Claims 2, 3, 4, 8 and 10 are previously presented. Claims 7 and  9 are cancelled. Claims 12-15 are newly presented. Claims 1-6, 8 and 10-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scotch Noob, "How to Store Whisky [Online], published Apr. 16, 2012, [retrieved on 2019-05-03]. Retrieved from the Internet: <URL: https://scotchnoob.com/2012/04/16/how-to-store-whisky/> (hereinafter referred to as Scotch Noob) in view of Hideki JP2002372356 A (cited in IDS, hereinafter referred to as Hideki).
Regarding claims 1-4, 10-12 and 15, Scotch Noob teaches a method of leaving an alcohol containing beverage at rest (e.g., storing bottled whisky in basement, wine cellar or root cellar where the temperature does not fluctuate, or any box, cabinet, or closet inside an air-conditioned home) (para. 4, under “How to Store Bottles”). Whiskey as disclosed by Scotch Noob reads on “distilled liquor”.
Scotch Noob is silent regarding a container has layers formed of a first heat insulator layer, a first metal layer on the inner side of the first heat insulator layer, a second heat insulator layer on the inside of the first metal layer and a second metal layer on the inner side of the second heat insulator layer, wherein a surface of the first metal layer has a plurality of temperature control elements and the inside of the second metal layer demarcates a housing chamber where the alcohol-containing beverage is left at rest. Scotch Noob is further silent regarding a vibration blocking means such as a rubber material.
 Hideki teaches a method of storing alcohol-containing beverage such as wine comprising placing the wine in a container (e.g., refrigerator) that has a double layer formed of a heat insulator layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer, wherein the surface of the metal layer has a temperature control element (e.g., Peltier element) and that the inside of the metal layer demarcates a housing chamber for alcohol-containing beverage; Hideki further teaches that such a container is able to maintain the temperature of the container (e.g., refrigerator); additionally, Hideki teaches a bottle support in the container that is made of soft rubber which helps to improve the fitting of the bottle and to secure the bottle  ([0001; 0007; 0015-0016; 0025]; Fig. 1-3). 
Both Scotch Noob and Hideki are directed to the methods of storing alcohol-containing beverages in which the temperature is maintained/controlled. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Scotch Noob by storing the whiskey in the refrigerator of Hideki as disclosed above so as to maintain/control the temperature of the whiskey.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Scotch Noob by using the bottle support made of rubber so as to improve the fitting of the bottle and to secure the bottle.
The support as disclosed by Hideki is made of rubber, which will necessarily block or attenuate the vibration from the outside.
Hideki teaches one temperature control element (e.g., Peltier element) as opposed to “a plurality of temperature control elements” as recited in claim 1. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
Hideki teaches a heat insulator layer and a metal layer but is silent regarding a second heat insulator layer and a second metal layer. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
The whisky as disclosed by Scotch Noob in view of Hideki is being stored in an isolated container thus is inherently left at rest where the whisky does not substantially move relative to the container.
Scotch Noob in view of Hideki is silent regarding at least one of spatial temperature change and temporal temperature change of the alcohol-containing beverage being 0.5 mK or less (claim 1), 0.1 mK or less (claim 3) and substantially constant (claim 2). However, Scotch Noob teaches that temperature variation during whisky storage is a result effect variable for the reason that it impacts the level of tasty esters and congeners in the whisky (para. 4, under “How to Store Bottles”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the temperature change such as spatial temperature change and the temporal temperature change to minimal through the temperature controlling element as disclosed by Hideki so as to suitably maintain the level of tasty esters and congeners in the whisky. As such, the spatial or temporal temperature changes as recited in claim 1-3 are merely obvious variant of the prior art.
Scotch Noob in view of Hideki is silent regarding the length of time the whiskey is left at rest, however, it would be obvious to one of the ordinary skill in the art to store the whisky at rest for any length of time depending on those factors such as when the whiskey need to be served, shipped, sold, etc. As such, the time recited in the claim is merely an obvious variant of the prior art.
Regarding claims 6 and 14, Scotch Noob teaches a method of leaving an alcohol containing beverage at rest (e.g., storing bottled whisky in basement, wine cellar or root cellar where the temperature does not fluctuate, or any box, cabinet, or closet inside an air-conditioned home) (para. 4, under “How to Store Bottles”). Whiskey as disclosed by Scotch Noob reads on “distilled liquor”.
Scotch Noob is silent regarding a vibration blocking means such as a rubber material.
 Hideki teaches a method of storing alcohol-containing beverage such as wine comprising placing the wine in a container (e.g., refrigerator) that has a double layer formed of a heat insulator layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer, wherein the surface of the metal layer has a temperature control element (e.g., Peltier element) and that the inside of the metal layer demarcates a housing chamber for alcohol-containing beverage; Hideki further teaches that such a container is able to maintain the temperature of the container (e.g., refrigerator); additionally, Hideki teaches a bottle support in the container made of soft rubber which helps to improve the fitting of the bottle and to secure the bottle  ([0001; 0007; 0015-0016; 0025]; Fig. 1-3). 
Both Scotch Noob and Hideki are directed to the methods of storing alcohol-containing beverages in which the temperature is maintained/controlled. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Scotch Noob by storing the whiskey in the refrigerator of Hideki as disclosed above so as to maintain/control the temperature of the whiskey.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Scotch Noob by using the support made of rubber so as to improve the fitting of the bottle and to secure the bottle.
The support as disclosed by Hideki is made of rubber, which will necessarily block or attenuate the vibration from the outside.
The whisky as disclosed by Scotch Noob in view of Hideki is being stored in an isolated container thus is inherently left at rest where the whisky does not substantially move relative to the container.
Regarding claim 8, since Scotch Noob in view of Hideki teaches that whiskey is subjected to the essentially same “at rest” process as recited in claim 1, it logically follows that the mutual diffusion of the wine of Scotch Noob in view of Hideki will decrease by a determined level or more compared to the same wine that moves, when measured by using protons of ethanol by NMR.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle, Alcohol in space? Da! [Online], published Oct 14, 2010, [retrieved on 2019-05-02]. Retrieved from the Internet: <URL: https://www.nbcnews.com/sciencemain/alcohol-space-da-6C10403671> (hereinafter referred to as Boyle) in view of Jacki, How to store a cognac bottle to keep it in great condition, [Online], published 2011/07/01, [retrieved on 2021-10-12]. Retrieved from the Internet: <URL: https://blog.cognac-expert.com/how-to-store-a-cognac-bottle/> (hereinafter referred to as Jacki) and Hideki JP2002372356 A (cited in IDS, hereinafter referred to as Hideki).
Regarding claims 5 and 13, Boyle teaches that an alcohol containing beverage (e.g., cognac in a bottle) aboard a space station in orbit (para.1-5), which is interpreted to read on  the limitation that the alcohol containing beverage is left under zero gravity or microgravity. Cognac reads on “distilled liquor” as recited in the claim. 
Boyle is silent regarding a container has layers formed from a first heat insulator layer, a first  metal layer on the inner side of the first heat insulator layer, a second heat insulator layer on the inside of the first metal layer and a second metal layer on the inner side of the second heat insulator layer, wherein a surface of the first metal layer has a plurality of temperature control elements and the inside of the second metal layer demarcates a housing chamber where the alcohol-containing beverage is left at rest. Boyle is further silent regarding a vibration blocking means such as a rubber material.

Jacki teaches that cognac in a bottle should be stored cool in the shade and the temperature of which should remain fairly constant (para. under “What is the best way to store my Cognac bottle?”). 
Hideki teaches a method of storing alcohol-containing beverage such as wine comprising placing the wine in a refrigerator that has a double layer formed of a heat insulation layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer, wherein the surface of the metal layer has a temperature control element (e.g., Peltier element) and that the inside of the metal layer demarcates a housing chamber for alcohol-containing beverage; Hideki further teaches that such a container is able to maintain the temperature of the container (e.g., refrigerator); additionally, Hideki teaches a bottle support in the container made of soft rubber which helps to improve the fitting of the bottle and to secure the bottle  ([0001; 0007; 0015-0016; 0025]; Fig. 1-3). 
Both Boyle and Jacki are directed to cognac, where Jacki teaches that cognac should be kept in a cool and shaded place the temperature of which is constant, Hideki teaches storing alcohol-containing beverages in a container which is shaded the temperature of which is maintained/controlled. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boyle by storing the cognac in the refrigerator of Hideki as disclosed above so as to maintain/control the temperature of the cognac.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boyle by using the support made of rubber so as to improve the fitting of the bottle and to secure the bottle.
The support as disclosed by Hideki is made of rubber, which will necessarily block or attenuate the vibration from the outside.
Hideki teaches one temperature control element (e.g., Peltier element) as opposed to “a plurality of temperature control element” as recited in claim 5. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
Hideki teaches a heat insulator layer and a metal layer but is silent regarding a second heat insulator layer and a second metal layer. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
Boyle in view of Jacki and Hideki is silent regarding the container being attached to a metal fitting. However, given that the refrigerator that holds the alcohol containing beverage is aboard a space station in orbit, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to attached or fixed the refrigerator in place through available means such as metal fitting such that the container would not float in the space station.
Boyle in view Jacki and Hideki reads on “leaving an alcohol-containing beverage at rest in a container so that that a liquid of the alcohol-containing beverage does not substantially move relative to the container”, considering that cognac of Boyle in view of Jacki and Hideki, when shipped into the space station, would inherently be left at rest in the refrigerator that is fixed in place.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-4, 6-8 and 10-11 over Scotch Noob in view of Hideki, applicant argues on pages 7-8 of the Remarks that the cited references do not teach the vibration blocking means.
Applicant’s argument is considered but found unpersuasive. Applicant is invited to refer to  para. 10-13 of the instant office action for how Scotch Noob in view of Hideki actually teaches a vibration blocking means as recited in the claim. 
Applicant argues on page 8 of the Remarks that Scotch Noob in view of Hideki does not teach the structural features of two heat insulation layers and two metals layers, and the Office has not provided sufficient explanation as to why these features would actually be achieved from Hideki.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the office action mailed 10/21/2021, Hideki  teaches a heat insulator layer and a metal layer; although Hideki does not teach a second heat insulator layer and a second metal layer, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B. Those are considered sufficient explanation. The office notes that applicant has not shown a new and unexpected result associated with two sets of heat insulator layer and metal layer.
Applicant argues on page 8 of the Remarks that the disclosure of Hideki is “far different” from Scotch Noob, since where Scotch Noob is directed to whiskey, Hideki is drawn to wine.
Applicant’s arguments are considered but found unpersuasive. Applicant appears to argue that Hideki is not analogous art. Such an assertion is not accurate for the reason that both Scotch Noob and Hideki are directed to the methods of storing alcohol-containing beverages in which the temperature is maintained/controlled. They are reasonably in the same field of endeavor.
Applicant argues on page 9 of the Remarks that Hideki teaches away from the teaching of Scotch Noob, for the reason that where it is known in the art that a cellar is ideal for storing distilled liquor, Hideki is directed to a storage box.
Applicant’s arguments are considered but found unpersuasive because first, Scotch Noob clearly teaches that besides a cellar, any box that with temperature controlling means is suitable for storing whiskey (“How to store sealed bottles). Second, applicant is reminded that a cellar happens to be a storage box with temperature control too. There is no teaching away in Hideki. 
Applicant argues on page 9 of the Remarks that the technical effects of the present invention cannot be expected by the prior art.
Applicant’s arguments are considered but found unpersuasive. Applicant’s attention is drawn to MPEP 2145 II which states that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In the instant case, given that Scotch Noob in view of Hideki teaches essentially the same method as that recited in the claim, it logically follows that the advantages or effects applicant has recognized would flow naturally from following the suggestion of the prior art.
Regarding the rejection over Boyle in view of Jacki and Hideki, applicant argues on page 10 of the Remarks that a skilled artisan would not adopt the disclosure of Hideki in the invention of Boyle, since where Hideki is directed to a container for storing bottle wine, Boyle is about storing cognac which is far different from wine. Applicant goes on to argue Jacki discloses cellar for storing cognac bottle but Hideki is directed to a storage box thus Jacki teaches away from adopting the feature of Hideki.
Applicant’s arguments are considered but found unpersuasive. First, if applicant is asserting that Hideki is not analogous art, then such an assertion is not accurate for the reason that Hideki  is directed to the methods of storing alcohol-containing beverages which is in line with teaching of Boyle and Jacki. They are reasonably in the same field of endeavor. Second, applicant is reminded that a cellar happens to be a storage box  with temperature control too. There is no teaching away in Jacki. 
Applicant argues on page 10 of the Remarks that Scotch Noob teaches that there is no need to have vibration blocking means for distilled liquor thus it would not have been obvious to adopt a vibration means to Boyle.
Applicant’s arguments are considered but found unpersuasive because Scotch Noob is not cited to reject claim 5. Nor does Scotch Noob recite no vibration blocking means is needed for Cognac. Applicant is extrapolating whiskey to all the distilled liquor, which does not appear to be reasonable.
Applicant argues on page 10 of the Remarks that the technical effects of the present invention cannot be expected by the prior art.
Applicant’s arguments are considered but found unpersuasive. Applicant’s attention is drawn to MPEP 2145 II, which instruct that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In the instant case, given that Boyle in view of Jacki and  Hideki teaches essentially the same method as that recited in the claim, it logically follows that the advantages or effects applicant has recognized would flow naturally from following the suggestion of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793